Title: To George Washington from Colonel Matthias Ogden, 10 January 1780
From: Ogden, Matthias
To: Washington, George


          
            Sir
            Elizth Town [N.J.] 10th January 1780
          
          I recieved your Excellencys instructions last evening on the subject of collecting provission—I have taken measures to have a meeting with the Magistrates of the County of Essex to morrow at 12 OClock & have not the least doubt but they will readily comply with your Excellencys requisition, ’tho on enquiry I find the proportion of Grain no way equal to the abilities of the farmers, & I believe the proportion of Cattle rather exceeds—If your Excellency should think proper to alter the proportion by raising the demand of Corn to two or three thousand Bushels, & deduct 50 or 80 head of Cattle, I think I should more readily succeed—my being advertized of any alteration in my instructions any time this evening, will be timely notice. I am with the greatest respect Your Excellencys humble servant
          
            M: Ogden
          
          
            N.B. Please to direct to me at E. Town.
          
        